MERWIN, J.
At the annual town meeting of the town of Norwich on the 1.7th day of February, 1891, the relator, Le Roy J. Brooks, was duly elected to the office of commissioner of excise. This was shown by the record of the proceedings of the town-meeting, -signed by the officers who presided at the meeting and by the town clerk, and filed in the office of the town clerk. 2 Rev. St. (8th Ed.) p. 885, § 19; In re Baker, 11 How. Pr. 431; People v. Zeyst, 23 N. Y. 141. On the 23d February, 1891, the relator took and filed with the town clerk the constitutional oath o’f office. He also, at same date, •executed and filed a bond in accordance, as he claims, but which defendant disputes, with the provisions of chapter 444 of the Laws of 1874, as amended by chapter 459 of the Laws of 1886. On the 13th July, 1891, the relator filed with the town clerk an oath in form as required by section 3 of chapter 163 of the Laws of 1890. This was sworn to before the town clerk. The defendant claims that the town, clerk did not have authority to administer the oath, and that it was filed too late. Another oath, sworn to before a notary public, was filed on the 3d June, 1892. This, the defendant claims, is in form defective, and was filed too late. The relator, upon filing his oath and bond on the 23d February, 1891, entered up•on the duties of the office, and so continued until the 6th June, 1892. On the 4th June, 1892, the town board passed a resolution appointing the defendant excise commissioner in the place of the relator. The defendant, under the resolution, qualified, and on the 6th June took possession of the office, and was so in possession at the timé •of the commencement of this action. The resolution of the board recited that the relator was elected in February, 1891, and “thereupon took the general oath and filed his bond, as required by law, but failed to further qualify by making and subscribing the test •oath, as required by section 3, c. 163, Laws 1890;” that the oath filed July 13, 1891, was not taken “before an officer duly authorized to take the acknowledgment of deeds,” as in the act of 1890 provided; that the oath filed June 3, 1892, was not in time. It was *282then resolved that, the office being vacant by reason of the failure-of the relator to qualify to said office as by law provided, the board appoint the defendant to fill the vacancy occasioned by such failure.. By the judgment appealed from, the relator is not declared entitled to the office. The only question here, therefore, is whether the defendant was properly appointed. That depends upon whether there was then a vacancy existing which the town board had a right to fill. The relator was in fact in possession of the office audio the performance of its duties, and had been for a year and upward. The defendant claims that a vacancy existed because (1) the test oath required by section 3 of chapter 163 of the Laws of 1890 was not filed in time, and was not taken before the proper officer; and (2) because the bond filed in pursuance of the provisions of chapter 444 of the Laws of 1874, as amended by chapter 459 of the Laws of 1886, was not in sufficient an amount The oath was taken before the town clerk, and he was authorized to take it. Laws 1838, c. 172; Laws 1890, c. 569, § 56. The provision that the oath should be taken “before an officer duly authorized to take the acknowledgment of deeds” was directory, and did not prevent its being taken before any officer authorized to administer oaths. Ex parte Heath, 3 Hill, 49; Canniff v. Mayor, 4 E. D. Smith, 430; People v. Stowell, 9 Abb. N. C; 456; 19 Amer. & Eng. Enc. Law, 444. The -act did not specify any particular time within which the oath should be filed by officers thereafter elected. It provided that “a failure to take the oath in this section prescribed shall disqualify any one from holding, or debar any one from continuing to hold, any office or position mentioned In this act.” The oath, in proper form, was in fact filed long before any proceedings were taken to-declare a vacancy. In Dill. Mun. Corp. (4th Ed.) § 214, it is said:
“Statutes requiring an oath of office and bond are usually directory in their nature; and unless the failure to take the oath or give the bond by the time prescribed is expressly declared, ipso facto, to vacate the office, the oath maybe taken or the bond given afterwards, if no vacancy has been declared.”
See, also, In re Taylor, (Sup.) 11 N. Y. Supp. 189.
The bond was in the sum of $2,000. The defendant claims that it should have been in the sum of $2,205, that being double the amount of the excise moneys of the previous year as indicated by the report, of the supervisor. This objection to the bond is not raised in the order appointing the defendant, and no vacancy is declared on this, account. On the contrary, it is there stated that the relator “filed his bond as required by law.” The bond as given appears to have been accepted by the supervisor and filed. It ran to the supervisor, in accordance with the statute, and presumptively he fixed the amount. According to the current of authority in this state, the-defect or omission, if any, in regard to the bond and oath, at the most made the relator’s title defeasible, and afforded cause for-forfeiture of the office, but did not create a vacancy. That, it is-said, could only be effected by a direct proceeding for that purpose. Cronin v. Stoddard, 97 N. Y. 274; Horton v. Parsons, 37 Hun, 45; People v. Board of Trustees, 59 Hun, 206, 13 N. Y. Supp. 447; People v. Crissey, 91 N. Y. 635. Ho authority is cited showing that in such *283a case as this the town board had authority to make an adjudication of vacancy. But it is urged that the rule upon the subject of vacancies has been changed by the provisions of section 51 of the “town law,” which provides that the officer élected shall, before he enters upon the duties of the office, and within 10 days after he shall be notified of his election, take the constitutional oath of office, and such other oath as may be required by law, and that a neglect or omission to take and file such oath, or a neglect to execute and file, within the time required' by law, any official bond or undertaking, shall be deemed a refusal to serve, and the office may be filled as in case of vacancy. By the statute in force before the passage of the town law it was provided that every office should become vacant by refusal or neglect to take the oath of office within the time required by law, or to give or renew any bond within the time prescribed by law. 1 Rev. St. c. 5, tit. 6, § 34; 1 Rev. St. (8th Ed.) p. 402. It may be doubted whether there was any design to change the rule on the subject in the revision of 1890. The town law did not take effect until March 1, 1891. That was after the relator was elected and had entered upon the duties of the office. It is not to be presumed that the town law was designed to be retroactive. Goillotel v. Mayor, 87 N. Y. 443. In view of the fact that the proper oath was filed long before the town board acted, and that no question was made about the bond, I fail to see any good reason for disturbing the judgment. Judgment and order affirmed, with costs. All concur.